United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

GREGORY JOHNSON,
Plaintiff,

V.

POLAN DENTAL CORPORATION,
Defendant.

 

 

Case No. 19-cv-02310-CRB

ORDER GRANTING PLAINTIFF'S
UNOPPOSED MOTION FOR
ADMINISTRATIVE RELIEF FROM
GENERAL ORDER NO. 56

Now before this Court is Plaintiff Gregory Johnson’s Motion for Administrative

Relief from General Order No. 56 (Dkt. 12). Defendant’s response was due on August 13,

2019. Id. Defendant has not opposed Plaintiff's Motion. The Court therefore GRANTS

Plaintiff's unopposed Motion for Administrative Relief. The parties are thus relieved from

complying with this Court’s May 2, 2019 scheduling order (Dkt. 3) and May 17, 2019

Clerk’s Notice (Dkt. 6) insofar as those orders require compliance with the conditions of

General Order No. 56.

IT IS SO ORDERED.
Dated: August 19, 2019

A>

 

CHARLES R. BREYER
United States District Judge

 
